Citation Nr: 0902573	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-28 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


FINDING OF FACT

On December 30, 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a stomach 
disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a stomach disorder, has been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  As of December 31, 2008, the veteran has 
withdrawn the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a stomach disorder and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a stomach disorder and it is 
dismissed.


ORDER

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a stomach disorder is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


